buenaDETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the driver" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-8,9, 11,13-17,19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welling et al 5,871,251 .

Regarding claim 1, Welling et al disclose a sun visor assembly for a vehicle comprising: a visor configured to be mounted in a vehicle and pivotable between a first position and a second position; and a display,46 mounted on the visor, the display pivotable between a stowed position and a viewing position relative to the visor.Regarding claim 2, Welling et al disclose the sun visor assembly of claim 1, wherein the display is configured to be in the viewing position when the visor is in the first position.Regarding claim 3, Welling et al disclose the sun visor assembly of claim 1, wherein the display is configured to be in the viewing position when the visor is in the second position.Regarding claim 4, Welling et al disclose the sun visor assembly of claim 1, wherein the display is mounted in a window,66 on the visor, such that the display  (92,94, fig 10) can be viewed when the visor is in the first position and the second position cl 5, ln.12.Regarding claim 5, Welling et al disclose the sun visor assembly of claim 1, 
Regarding claim 9, Welling et al disclose the display is configured to communicate with one of a vehicle information system and a mobile device pager,48.
Regarding claim 11, Welling  et al  disclose the sun visor assembly of claim 1, wherein the visor is configured to pivot ,32  about a first axis (raised pos, fig.1) and a second axis(col.3 ln 6-7).

Regarding claim 13,  Welling  disclose a vehicle, comprising: a seat; a window near the seat; a visor 70, fig.10 mounted near the window and the seat, the visor pivotable between a first position fig. 11 and a second position, fig. 10; and a display 90 mounted on the visor, the display pivotable between a stowed position and a viewing position  fig. 12 relative to the visor.Regarding claim 14, Welling  disclose the vehicle of claim 13, wherein the first position corresponds to a stowed position and the second position corresponds to a deployed position (fig  5 and 8).Regarding claim 15, Welling  disclose the vehicle of claim 13, wherein the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Welling et al in view of UHM .

Regarding claim 10, Welling et al fail to disclose wherein the display is configured to communicate wirelessly with the vehicle information system or the mobile device..

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Welling et al in view of Li et al 2013/0016429.
Regarding claim 12 and 18, Welling fails to disclose the display, is configured to pivot about a third axis that is substantially parallel to the first axis. However, Li et al teach a third axis pivot (70, fig 12) that can configure for a display to pivot about the third axis that is substantially parallel to a first axis. It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention motivated to modify the apparatus as disclose by Welling to include third pivot parallel to the first axis as taught by Li et al in order to  improve the  mirror with a display in order for the front seat passenger to view the seat passengers.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.